IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE             FILED
                      DECEMB ER SESSION, 1997        March 26, 1998

                                                Cecil Crowson, Jr.
                                                 Appellate C ourt Clerk
JERRY W. BURTON,           )    C.C.A. NO. 03C01-9704-CR-00122
                           )
      Appe llant,          )
                           )
                           )    JOHNSON COUNTY
VS.                        )
                           )    HON. LYNN BROWN
STATE OF TENNESSEE,        )    JUDGE
                           )
      Appellee.            )    (Habeas Corpus)


                ON APPEAL FROM THE JUDGMENT OF THE
                 CRIMINAL COURT OF JOHNSON COUN TY


FOR THE APPELLANT:              FOR THE APPELLEE:

JERRY W. BURTON                 JOHN KNOX WALKUP
Pro Se                          Attorney General and Reporter

                                MICH AEL J . FAHE Y, II
                                Assistant Attorney General
                                425 Fifth Avenu e North
                                Nashville, TN 37243

                                DAVID CROCKETT
                                District Attorney General
                                Route 19, Box 99
                                Johnson City, 37601



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

DAVID H. WELLES, JUDGE
                                    ORDER

       The Appellant appeals as of right from the trial court’s dismissal of his pro

se petition for Writ of Habeas Corpus. It appears from the petition an d exhibits

filed therewith that the Appellant was convicted of criminal sexual conduct in the

first degree, assault with intent to commit murder, kidnapping and armed robbery

and sentenced to life imprisonment plus twenty -four ye ars in 1979. On August

30, 1996 , the Ap pellan t filed the instan t habe as co rpus p etition a lleging that his

judgm ents of con viction w ere vo id bec ause the ind ictme nt failed to adequa tely

allege the culpable mental state required of each offense c harged . The trial court

dismissed the petition. We conclude that the Appellant is not entitled to habeas

corpu s relief a nd we therefo re affirm the trial c ourt’s o rder of dism issal.



       In support of his petition and argument, the Appellant relies primarily upon

the decision of this Court in State v. Rog er Da le Hill, C.C.A. No. 01C01-9508-CC-

00267, Wa yne Co unty, (Te nn. Crim. App., Nashville, June 20, 1996). We first

note that this Court’s decision in Hill was based upon an interpretation of our new

criminal code, and this code is applicable only to offenses occurring after

November 1, 1989. Se cond ly, our su prem e cou rt has re verse d this C ourt’s

decision in Hill. See State v. Hill, 954 S.W .2d 725 (Te nn. 1997).



       In the case sub judice, we have examined the language of the challenged

indictment and we conclude that the indictment adequately alleged the criminal

offenses charged and sufficiently informed the Appellant of the charges against

him such that the convicting court had jurisdiction. We see no reason for further



                                           -2-
discussion or analys is. The A ppellant’s conviction s are no t void. See Charles

Edward Orren v. S tate, C.C.A. N o. 03C01-9704-C R-001 41, Joh nson C ounty

(Tenn. Crim. App., Knoxville, Feb. 13, 1998); Georg e F. Jon es, Jr. v. State ,

C.C.A. No. 03C01-9702-CR-0 0062, J ohnso n Cou nty (Ten n. Crim. A pp.,

Knoxville, Feb. 3, 1 998); Randy Blaine Knight v. Carlton, Warden, C.C.A. No.

03C01-9705-CR-00162, Johnson Coun ty (Tenn . Crim. A pp., Knoxville, Jan. 26,

1998); Perry C . Riley v. State , C.C.A. No. 03C01-9705-CR-00181, Morgan

Coun ty (Tenn . Crim. A pp., Kno xville, Jan. 23 , 1998); Roy A. B urch v. Sta te,

C.C.A. No. 03C01-9610-CR-00391, J ohnso n Cou nty, (Ten n. Crim. A pp.,

Knoxville, Jan. 16, 1 998); State v. Darel G. Bolin, C.C.A. No. 03C01-9212-CR-

00450, Cum berland Coun ty (Tenn . Crim. A pp., Kno xville, Jan. 15 , 1998); Joseph

Ron ald Duclos v. State, C.C.A. No. 03 C01-9 705-C R-001 82, Mor gan C ounty

(Tenn. Crim. App ., Knoxville, Jan. 16, 199 8);State v. Rogers L. McKinley, C.C.A.

No. 03C01-9612-CR-00455, Bledsoe C ounty; (Tenn. Crim. App., Knoxville, Jan.

6, 1998); Timothy Wayne Johnson v. Bowlen, Warden, C.C.A. No. 03C01-9611-

CR-00443, Bledsoe Coun ty (Tenn . Crim. A pp., Kno xville, Dec. 23 , 1997); Darryl

Douglas Sheets v. State, C.C.A. No. 03C01-9701-CR-00031, Johnson Coun ty

(Tenn. Crim. App., Knoxville, Dec. 23, 1997); Jerry Co x v. State,C.C.A. No.

03C01-9610-CR-00392, Johnson County (Tenn. Crim. App., Knoxville, Dec. 23,

1997); Bruce B elk v. State , C.C.A. N o. 03C 01-970 3-CR -00109 , Morga n Cou nty

(Tenn. Crim. App., Knoxville, Dec. 23, 1997); Abel R odrigue z, Jr. v. State ,C.C.A.

No. 03C01-9612-CR-00463, Greene Co unty (Tenn. Crim. App., Knoxville, Dec.

23, 1997); Donald Wayne Holt v. State, C.C.A. No. 03C01-9702-CR-00059,

Johnson County (Tenn. Crim. App., Knoxville, Dec. 23 , 1997; Gene H ibbard v.

State, C.C.A. No. 03C0 1-9702 -CR-0 0077, K nox Co unty (Te nn. Crim . App.,

Knoxville, Dec. 23 , 1997).

                                        -3-
      W e conc lude th at no e rror of la w requ iring a reversal o f the jud gme nt is

apparent on the re cord. Ba sed up on a tho rough re ading o f the record , the briefs

of the parties, and the law governing the issues presented for review, the

judgment of the tria l court is affirme d in ac corda nce w ith Rule 20 of the Court of

Criminal Appeals of Tennessee.



                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
DAVID G. HAYES, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE




                                          -4-